Order

PER CURIAM.
Heather Widman appeals from the trial court’s grant of summary judgment in favor of American Family Mutual Insurance Company. Widman, a resident of Minnesota, brought an action to recover underin-sured motorist benefits from American Family for injuries she suffered in a car accident in Missouri. American Family’s summary judgment motion claimed that choice of law rules required the application of Minnesota law and that a Minnesota statute barred recovery against American Family.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).